Exhibit (j) (1) under From N-1A Exhibit 23 under Item 601/Reg. S-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in each Prospectus and under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information in Post-Effective Amendment Number 18 to the Registration Statement (Form N-1A, No. 33-60411) of Federated Total Return Government Bond Fund, and to the incorporation by reference of our report, dated April 21, 2010, on Federated Total Return Government Bond Fund included in the Annual Report to Shareholders for the fiscal year ended February 28, 2010. /s/ ERNST & YOUNG LLP Boston,
